


Exhibit 10.10

 

[NON-EMPLOYEE DIRECTORS-INITIAL GRANT]

 

UNITED ONLINE, INC.

 

RESTRICTED STOCK UNIT ISSUANCE AGREEMENT

 

RECITALS

 

A.                                   The Board has adopted the Plan for the
purpose of retaining the services of selected Employees and consultants,
non-employee Board members and other independent advisors who provide services
to the Corporation (or any Parent or Subsidiary).

 

B.                                     Participant is a member of the Board, and
this Agreement is executed pursuant to, and is intended to carry out the
purposes of, the Plan in providing a meaningful incentive for the Participant to
continue to serve as a Board member.

 

C.                                     All capitalized terms in this Agreement
shall have the meaning assigned to them in the attached Appendix A.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1.                                       Grant of Restricted Stock Units.  The
Corporation hereby awards to the Participant, as of the Award Date, Restricted
Stock Units under the Plan. Each Restricted Stock Unit represents the right to
receive one share of Common Stock on the applicable issuance date following the
vesting of that unit. The number of shares of Common Stock subject to the
awarded Restricted Stock Units, the applicable vesting schedule for those
shares, the dates on which those vested shares shall become issuable to
Participant and the remaining terms and conditions governing the award (the
“Award”) shall be as set forth in this Agreement.

 

AWARD SUMMARY

 

Award Date:

<Award Date>

 

 

Number of Shares
Subject to Award:


<# of Shares Awarded> shares of Common Stock (the “Shares”)

 

 

Vesting Schedule:

The Shares shall vest in a series of three (3) successive equal annual
installments on each of the first three (3) one-year anniversaries of the Award
Date upon the Participant’s continuation in service as a Board member through
each such annual vesting date. Such vesting schedule is hereby designated the
“Normal Vesting Schedule” for such Shares. Should any scheduled vesting date
under the Normal Vesting Schedule otherwise occur on a date on which the Common
Stock is not traded on the Stock Exchange serving as the primary market for the
Common Stock, then that vesting date shall instead be deemed to occur on the
last day prior to such scheduled vesting date on which the Common Stock is so
traded. The Shares shall also be subject to accelerated vesting in whole or in
part in accordance with the provisions of Paragraphs 4 and 6 of this Agreement.

 

--------------------------------------------------------------------------------


 

Issuance Schedule

Each Share in which the Participant vests in accordance with the foregoing
vesting provisions shall be issued in compliance with the short-term deferral
exception to Section 409A of the Code. Accordingly, each Share in which the
Participant vests in accordance with the Normal Vesting Schedule shall be issued
on the applicable vesting date for that Share or as soon thereafter as
administratively practicable, but in no event later than the close of the
calendar year in which that vesting date occurs or (if later) the fifteenth day
of the third calendar month following such vesting date. The Shares which vest
pursuant to Paragraph 4 or Paragraph 6 of this Agreement shall be issued in
accordance with the provisions of the applicable Paragraph. The date on which
each Share is to be issued in accordance with the foregoing is hereby designated
the “Issuance Date” for that Share.

 

2.                                      Limited Transferability.  Prior to
actual receipt of the Shares which vest hereunder, the Participant may not
transfer any interest in the Award or the underlying Shares. Any Shares which
vest hereunder but which otherwise remain unissued at the time of the
Participant’s death may be transferred pursuant to the provisions of the
Participant’s will or the laws of inheritance or to the Participant’s designated
beneficiary or beneficiaries of this Award. The Participant may also direct the
Corporation to re-issue the stock certificates for any Shares which in fact vest
and become issuable under the Award during his or her lifetime to one or more
designated family members or a trust established for the Participant and/or his
or her family members. The Participant may make such a beneficiary designation
or certificate directive at any time by filing the appropriate form with the
Plan Administrator or its designee.

 

3.                                       Cessation of Service.  Except as
otherwise provided in Paragraphs 4 and 6 below, should the Participant cease to
serve as a Board member for any reason prior to vesting in the Shares subject to
this Award, then the awarded Restricted Stock Units will be immediately
cancelled with respect to those unvested Shares, and the Participant shall
thereupon cease to have any right or entitlement to receive any Shares under
those cancelled units.

 

4.                                       Accelerated Vesting.

 

(a)                                  Should the Participant cease to serve as a
Board member by reason of death or Permanent Disability, then all the Shares at
the time subject to this Award shall immediately vest in full.

 

(b)                                 The Shares to which the Participant becomes
entitled pursuant to the vesting provisions of Paragraph 4(a) shall be issued on
the date the Participant ceases to serve as a Board member or as soon as
administratively practicable thereafter, but in no event later than the close of
the calendar year in which the Participant ceases to serve as a Board member or
(if later) the fifteenth (15th) day of the third (3rd) calendar month following
the date the Participant ceases to serve as a Board member.

 

5.                                       Stockholder Rights and Dividend
Equivalents

 

(a)                                  The holder of this Award shall not have any
stockholder rights, including voting or dividend rights, with respect to the
Shares subject to the Award until the Participant becomes the record holder of
those Shares following their actual issuance.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding the foregoing, should any
dividend or other distribution, whether regular or extraordinary, payable in
cash or other property (other than shares of Common Stock) be declared and paid
on the outstanding Common Stock while one or more Shares remain subject to this
Award (i.e., those Shares are not otherwise issued and outstanding for purposes
of entitlement to the dividend or distribution), then the following provisions
shall govern the Participant’s interest in that dividend or distribution:

 

(i)                                     If the dividend is a regularly-scheduled
cash dividend on the Common Stock, then the Participant shall be entitled to a
current cash distribution from the Corporation equal to the cash dividend the
Participant would have received with respect to the Shares at the time subject
to this Award had those Shares actually been issued and outstanding and entitled
to that cash dividend. Each cash dividend equivalent payment under this
subparagraph (i) shall be paid within five (5) business days following the
payment of the actual cash dividend on the outstanding Common Stock.

 

(ii)                                  For any other dividend or distribution, a
special book account shall be established for the Participant and credited with
a phantom dividend equivalent to the actual dividend or distribution which would
have been paid on the Shares at the time subject to this Award had they been
issued and outstanding and entitled to that dividend or distribution.  As the
Shares subsequently vest hereunder, the phantom dividend equivalents so credited
to those Shares in the book account shall also vest, and those vested dividend
equivalents shall be distributed to the Participant (in the same form the actual
dividend or distribution was paid to the holders of the Common Stock entitled to
that dividend or distribution) concurrently with the issuance of the vested
Shares to which those phantom dividend equivalents relate.  In no event,
however, shall any such phantom dividend equivalents vest or become
distributable unless the Shares to which they relate vest in accordance with the
terms of this Agreement.

 

6.                                       Change in Control.  Any Restricted
Stock Units subject to this Award at the time of a Change in Control shall vest
in full immediately prior to the consummation of that Change in Control.  The
Shares subject to those vested units shall be converted into the right to
receive for each such Share the same consideration per share of Common Stock
payable to the other stockholders of the Corporation in consummation of that
Change in Control, and such consideration shall be distributed to Participant on
the effective date of such Change in Control or as soon as administratively
practicable thereafter, but in no event later than three (3) business days
following such effective date.

 

7.                                       Adjustment in Shares.  Should any
change be made to the Common Stock by reason of any stock split, stock dividend,
recapitalization, combination of shares, exchange of shares, spin-off
transaction or other change affecting the outstanding Common Stock as a class
without the Corporation’s receipt of consideration, or should the value of the
outstanding shares of Common Stock be substantially reduced as a result of a
spin-off transaction or an extraordinary dividend or distribution, or should
there occur any merger, consolidation or other reorganization, then equitable
and proportional adjustments shall be made by the Plan Administrator to the
total number and/or class of securities issuable pursuant to this Award in order
to reflect such change. In making such equitable and proportional adjustments,
the Plan Administrator shall take into account any amounts to be credited to
Participant’s book account under Paragraph 5(b) in connection with the
transaction, and the determination of the Plan Administrator shall be final,
binding and conclusive.  In the event of a Change in Control, the provisions of
Paragraph 6 shall be controlling.

 

3

--------------------------------------------------------------------------------


 

8.                                       Issuance of Shares of Common Stock.

 

(a)                                  On each applicable Issuance Date for the
Shares which vest in accordance with the provisions of this Agreement, the
Corporation shall issue to or on behalf of the Participant a certificate (which
may be in electronic form) for the vested shares of Common Stock to be issued on
such date and shall concurrently distribute to the Participant any accrued
phantom dividend equivalents with respect to those vested Shares.

 

(b)                                 Except as otherwise provided in Paragraph 6,
the settlement of all Restricted Stock Units which vest under the Award shall be
made solely in shares of Common Stock.  No fractional share of Common Stock
shall be issued pursuant to this Award, and any fractional share resulting from
any calculation made in accordance with the terms of this Agreement shall be
rounded down to the next whole share of Common Stock.

 

9.                                       Compliance with Laws and Regulations.
The issuance of shares of Common Stock pursuant to the Award shall be subject to
compliance by the Corporation and Participant with all applicable requirements
of law relating thereto and with all applicable regulations of the Stock
Exchange on which the Common Stock is listed for trading at the time of such
issuance.

 

10.                                 Notices.  Any notice required to be given or
delivered to the Corporation under the terms of this Agreement shall be in
writing and addressed to the Corporation at its principal corporate offices, and
directed to the attention of Stock Plan Administrator.  Any notice required to
be given or delivered to Participant shall be in writing and addressed to
Participant at the most current address then indicated for Participant on the
Corporation’s records or delivered electronically to Participant through the
Corporation’s electronic mail system.  All notices shall be deemed effective
upon personal delivery or delivery through the Corporation’s electronic mail
system or upon deposit in the U.S. mail, postage prepaid and properly addressed
to the party to be notified.

 

11.                                 Governing Law.  The interpretation,
performance and enforcement of this Agreement shall be governed by the laws of
the State of California without resort to that State’s conflict-of-laws rules.

 

12.                                 Successors and Assigns.  Except to the
extent otherwise provided in this Agreement, the provisions of this Agreement
shall inure to the benefit of, and be binding upon, the Corporation and its
successors and assigns and Participant, Participant’s assigns, the legal
representatives, heirs and legatees of Participant’s estate and any
beneficiaries of the Award designated by Participant.

 

13.                                 Construction.  This Agreement and the Award
evidenced hereby are made and granted pursuant to the Plan and are in all
respects limited by and subject to the terms of the Plan.  All decisions of the
Plan Administrator with respect to any question or issue arising under the Plan
or this Agreement shall be conclusive and binding on all persons having an
interest in the Award.

 

14.                                 No Impairment of Rights.  Nothing in this
Agreement shall in any way affect the right of the Corporation to adjust,
reclassify, reorganize or otherwise make changes in its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.  In addition, this Agreement shall not in
any way be construed or interpreted so as to affect adversely or otherwise
impair the right of the Corporation or the stockholders to remove Participant
from the Board at any time in accordance with the provisions of applicable law.

 

4

--------------------------------------------------------------------------------


 

15.                                 Code Section 409A.  It is the intention of
the parties that the provisions of this Agreement comply with the requirements
of the short-term deferral exception of Section 409A of the Code and Treasury
Regulations Section 1.409A-1(b)(4).  Accordingly, to the extent there is any
ambiguity as to whether one or more provisions of this Agreement would otherwise
contravene the requirements or limitations of Code Section 409A applicable to
such short-term deferral exception, then those provisions shall be interpreted
and applied in a manner that does not result in a violation of the requirements
or limitations of Code Section 409A and the Treasury Regulations thereunder that
apply to such exception.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

 

UNITED ONLINE, INC.

 

 

 

 

 

 

 

By:   

Mark R. Goldston

 

 

 

 

Title: 

Chairman, President and Chief Executive Officer

 

 

 

 

 

PARTICIPANT

 

 

 

Name: 

<Participant Name>

 

 

 

 

Signature:

 

 

5

--------------------------------------------------------------------------------


 

APPENDIX

 

The following definitions shall be in effect under the Agreement:

 

A.                                   Agreement shall mean this Restricted Stock
Unit Issuance Agreement.

 

B.                                     Award shall mean the award of restricted
stock units made to the Participant pursuant to the terms of this Agreement.

 

C.                                     Award Date shall mean the date the
restricted stock units are awarded to Participant pursuant to the Agreement and
shall be the date indicated in Paragraph 1 of the Agreement.

 

D.                                    Board shall mean the Corporation’s Board
of Directors.

 

E.                                      Change in Control shall mean a change in
ownership or control of the Corporation effected through any of the following
transactions:

 

(i)             the closing of a merger, consolidation or other reorganization
approved by the Corporation’s stockholders in which a change in ownership or
control of the Corporation is effected through the acquisition by any person or
group of persons comprising a “group” within the meaning of Rule 13d-5(b)(1) of
the 1934 Act (other than the Corporation or a person that, prior to such
transaction, directly or indirectly controls, is controlled by or is under
common control with, the Corporation) of beneficial ownership (within the
meaning of Rule 13d-3 of the 1934 Act) of securities possessing more than fifty
percent (50%) of the total combined voting power of the Corporation’s
outstanding securities (as measured in terms of the power to vote with respect
to the election of Board members),

 

(ii)          the closing of a sale, transfer or other disposition of all or
substantially all of the Corporation’s assets,

 

(iii)       the closing of any transaction or series of related transactions
pursuant to which any person or any group of persons comprising a “group” within
the meaning of Rule 13d-5(b)(1) of the 1934 Act (other than the Corporation or a
person that, prior to such transaction or series of related transactions,
directly or indirectly controls, is controlled by or is under common control
with, the Corporation) acquires directly or indirectly (whether as a result of a
single acquisition or by reason of one or more acquisitions within the twelve
(12)-month period ending with the most recent acquisition) beneficial ownership
(within the meaning of Rule 13d-3 of the 1934 Act) of securities possessing more
than fifty percent (50%) of the total combined voting power of the Corporation’s
securities (as measured in terms of the power to vote with respect to the
election of Board members) outstanding immediately after the consummation of
such transaction or series of related transactions, whether such transaction
involves a direct issuance from the Corporation or the acquisition of
outstanding securities held by one or more of the Corporation’s existing
stockholders,

 

A-1

--------------------------------------------------------------------------------


 

(iv)      a merger, recapitalization, consolidation, or other transaction to
which the Corporation is a party or a sale, transfer or other disposition of all
or substantially all of the Corporation’s assets if, in either case, the members
of the Board immediately prior to consummation of the transaction do not, upon
consummation of the transaction, constitute at least a majority of the board of
directors of the surviving entity or the entity acquiring the Corporation’s
assets, as the case may be, or a parent thereof, or

 

(v)         a change in the composition of the Board over a period of thirty-six
(36) consecutive months or less such that a majority of the Board members ceases
by reason of one or more contested elections for Board membership to be
comprised of individuals who either (A) have been Board members continuously
since the beginning of such period or (B) have been appointed or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) who were still in office at the time the Board
approved such appointment or nomination.

 

F.                                      Code shall mean the Internal Revenue
Code of 1986, as amended.

 

G.                                     Common Stock shall mean shares of the
Corporation’s common stock.

 

H.                                    Corporation shall mean United
Online, Inc., a Delaware corporation, and any successor entity to all or
substantially all of the assets or voting stock of United Online, Inc. which
shall by appropriate action adopt the Plan.

 

I.                                         1934 Act shall mean the Securities
Exchange Act of 1934, as amended from time to time.

 

J.                                        Participant shall mean the person to
whom the Award is made pursuant to the Agreement.

 

K.                                    Plan shall mean the Corporation’s 2010
Incentive Compensation Plan, as amended and restated from time to time.

 

L.                                      Plan Administrator shall mean either the
Board or a committee of the Board acting in its capacity as administrator of the
Plan.

 

M.                                 Permanent Disability shall mean the inability
of Participant to perform his or her usual duties as a member of the Board by
reason of any medically determinable physical or mental impairment which is
expected to result in death or has lasted or can be expected to last for a
continuous period of twelve (12) months or more.

 

N.                                    Stock Exchange shall mean the American
Stock Exchange, the Nasdaq Global or Global Select Market or the New York Stock
Exchange.

 

A-2

--------------------------------------------------------------------------------
